Citation Nr: 1222703	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969, including combat service in the Republic of Vietnam from April 1967 to April 1968, and his decorations include the Bronze Star Medal with "V" Device and the Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss for VA compensation purposes that is related to in-service combat-related acoustic trauma.

2.  The Veteran has tinnitus that is related to in-service combat-related acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2011).

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This constitutes a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.

The Veteran asserts that service connection for bilateral hearing loss and tinnitus is warranted on the basis that he developed the conditions due to in-service, combat-related acoustic trauma.  In support, in his statements the Veteran reports that the conditions have been chronic since that time.  See, e.g., the Veteran's September 2005 VA Form 21-526, "Veteran's Application for Compensation And/Or Pension," the January 2007 VA examination report and his February 2009 Substantive Appeal.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so are the consequences of that injury, at least in service.  Reeves v. Shinseki, No. 2011-7085 (Fed. Cir. Jun. 14, 2012).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  Id.; see also Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The Veteran served in combat and was likely exposed to acoustic trauma while serving in Vietnam given that such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  His military occupational specialty was helicopter repairman and he has been granted service connection for posttraumatic stress disorder based in part on his having been involved in a helicopter crash and experiencing enemy attacks.  As such, VA must presume the occurrence of the in-service injury.  

Consistent with the Veteran's contention, the service treatment records show an elevated threshold of hearing in the left ear on the September 1969 separation examination report.

Private physician's records dated in November 2004 show that the Veteran complained of tinnitus which began over 30 years ago, with a precipitating factor noted as long-term occupational noise exposure in Vietnam.  The physician noted that an associated sign and symptom of his tinnitus was bilateral hearing loss.

In January 2007, the Veteran was afforded a VA audiological evaluation.  The Veteran reported a history of hearing loss and tinnitus that had been present since his service in Vietnam.  He also reported working as a heavy equipment operator for 25 years after service, with use of earplugs or ear muffs for hearing protection.  

The evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
60
55
LEFT
15
10
20
70
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.  The audiologist stated that because the Veteran's hearing was within normal limits at separation from service and because of his post-service history of noise exposure, that the Veteran's current hearing loss and tinnitus were not the result of exposure to noise during service but rather to post-service noise exposure.

The medical evidence shows that the Veteran has currently diagnosed tinnitus as well as bilateral hearing loss for VA compensation purposes.  Further, the Board finds that he is both competent to report observing ringing in the ears and a decline in his hearing acuity during and since serving in combat in Vietnam, and that his account of having tinnitus and impaired hearing since that time is credible, especially given the elevated threshold of hearing documented on the service separation examination as well as the history provided to the private physician in 2004, prior to his filing his claim for service connection.  Moreover, the Board finds that the evidence is not sufficient to rebut the presumption that his tinnitus and bilateral hearing loss became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related acoustic trauma, the credible history of tinnitus and hearing loss in and since service, and the diagnoses of tinnitus and bilateral hearing loss for VA compensation purposes, the Board finds that service connection for tinnitus and bilateral hearing loss is warranted because the disabilities had their onset in service.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


